Exceptions overruled. The plaintiff, a gratuitous guest, was hurt while riding in a truck operated by the defendant. In this action of tort based upon gross *795negligence, the defendant’s motion for a directed verdict was granted, and the plaintiff excepted. There was no error. No useful purpose would be served in a recital of the evidence. The pertinent principles have been discussed in numerous decisions, of which we cite a few. McKenna v. Smith, 275 Mass. 149. Richards v. Donohue, 285 Mass. 19. Desroches v. Holland, 285 Mass. 495. Quinlivan v. Taylor, 298 Mass. 138. Pittsley v. David, 298 Mass. 552, 557-559. Romer v. Kaplan, 315 Mass. 736.
D. E. Swartz & Nunziato Fusaro, for the plaintiff.
L. E. Stockwell, for the defendant.